Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 March 2022 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dane Schad on 16 March 2022.

The application has been amended as follows: 

IN THE CLAIMS 

1. (Currently Amended) A variable area fan nozzle for a turbofan aircraft engine, the variable area fan nozzle centered about a central axis of the turbofan engine and comprising: 
a first structure defining a forward portion of a bypass duct of the turbofan aircraft engine; 
a second structure defining an aft portion of the bypass duct disposed aft of the forward portion of the bypass duct, the second structure being movable relative to the first structure between a deployed position where a porting flow passage defined between the forward portion of the bypass duct and the aft portion of the bypass duct is open, and a stowed position where the porting flow passage is closed, the second structure comprising: 
a circumferentially extending vane including a forward aerodynamic surface; 
a circumferentially extending slat disposed forward of the vane, the slat including an aft aerodynamic surface spaced apart from the forward aerodynamic surface of the vane, the porting flow passage extending between the aft aerodynamic surface of the slat and the forward aerodynamic surface of the vane when the second structure is in the deployed position; and 

a radially-inner sealing element comprising: 
a main body attached to the first structure; and Page 2 of 10Application Serial No. 16/772,480Response Dated March 7, 2022 Docket No. 54656-USReply to Office Action of December 8, 2021 
a axially aft and radially outward from the main body relative to the central axis and configured to provide a radially-inner sealed interface between the first structure and the second structure over the circumferential extent of the slat and the circumferential extent of the vane, the 
a radially-inner vane sealing side surface axially aft and radially outward of the main body, the radially-inner vane sealing side surface configured to interface with the vane so that the vane is sealed with the first structure when the second structure is in the stowed position; and 
a radially-inner slat sealing side surface that is opposite the radially-inner vane sealing side surface and axially aft and radially outward of the main body, the radially-inner slat sealing side surface configured to interface with the slat so that the slat is sealed with the first structure via the portion of the aft aerodynamic surface extending forward from the brackets when the second structure is in the deployed position.
2. (Original) The variable area fan nozzle as defined in claim 1, wherein the slat is received in a cavity inside the first structure when the second structure is in the stowed position.  
3. (Previously Canceled).  
4. (Previously Presented) The variable area fan nozzle as defined in claim 1, wherein the forward aerodynamic surface of the vane and the aft aerodynamic surface of the slat are both convex relative to the porting flow passage.  
5-6. (Previously Canceled).  
7. (Original) The variable area fan nozzle as defined in claim 1, further comprising a radially-outer sealing element configured and disposed to provide a radially-outer sealed interface between the first structure and the second structure.  

9. (Original) The variable area fan nozzle as defined in claim 8, wherein the radially-outer sealing element is sealingly engaged with a radially-outer skin of the vane when the second structure is in the stowed position.  
10. (Original) The variable area fan nozzle as defined in claim 7, wherein the radially-outer sealing element is a leaf-type seal.  
11. (Previously Presented) The variable area fan nozzle as defined in claim 1, further comprising a radially-outer sealing element attached to the first structure, wherein the slat further includes a portion other than the aft aerodynamic surface of the slat configured to interface with the radially-outer sealing element.  
12. (Original) The variable area fan nozzle as defined in claim 11, wherein the portion other than the aft aerodynamic surface of the slat is defined by a protrusion disposed on a side of the slat opposite the aft aerodynamic surface of the slat.  
13-17. (Canceled).  
18. (Previously Presented) The variable area fan nozzle as defined in claim 1, wherein the main body of the radially-inner sealing element is hollow.  
19. (Previously Presented) The variable area fan nozzle as defined in claim 1, wherein the radially-inner sealing element comprises a stiffener made from a material different from a material of the main body.  
20. (Original) The variable area fan nozzle as defined in claim 1, wherein: the vane of the second structure at least partially defines a non-porting flow exit; and movement of the second structure from the stowed position to the deployed position causes an increase in an exit plane area of the non-porting flow exit.  
21-22. (Previously Canceled).  
 centered about a central axis of the turbofan engine, the nacelle comprising: 
a variable area fan nozzle including: 
a first structure defining a forward portion of a bypass duct of the turbofan aircraft engine; and 
a second structure defining an aft portion of the bypass duct disposed aft of the forward portion of the bypass duct, the second structure being movable relative to the first structure between a deployed position where a porting flow passage defined between the forward portion of the bypass duct and the aft portion of the bypass duct is open, and a stowed position where the porting flow passage is closed, the second structure comprising: 
a circumferentially extending vane including a forward aerodynamic surface; 
a circumferentially extending slat disposed forward of the vane, the slat including an aft aerodynamic surface spaced apart from the forward aerodynamic surface of the vane, the porting flow passage extending between the aft aerodynamic surface of the slat and the forward aerodynamic surface of the vane when the second structure is in the deployed position;
a plurality of brackets extending across the porting flow passage and attaching the slat to the vane, a portion of the aft aerodynamic surface extending forward from the brackets; and 
a radially-inner sealing element comprising: 
a main body attached to the first structure; and 
a axially aft and radially outward from the main body relative to the central axis and configured to provide a radially-inner sealed interfacePage 6 of 10Application Serial No. 16/772,480Response Dated March 7, 2022 Docket No. 54656-USReply to Office Action of December 8, 2021between the first structure and the second structure over the circumferential extent of the slat and the circumferential extent of the vane, the 
a radially-inner vane sealing side surface axially aft and radially outward of the main body, the radially-inner vane sealing side surface configured to interface with the vane so that the vane is sealed with the first structure when the second structure is in the stowed position; and 
surface that is opposite the radially-inner vane sealing side surface and axially aft and radially outward of the main body, the radially-inner slat sealing side surface configured to interface with the slat so that the slat is sealed with the first structure via the portion of the aft aerodynamic surface extending forward from the brackets when the second structure is in the deployed position.  
24. (Previously Presented) The nacelle as defined in claim 23, wherein the main body of the radially-inner sealing element is hollow.  
25. (Previously Presented) The nacelle as defined in claim 23, wherein the radially-inner sealing element comprises a stiffener made from a material different from a material of the main body.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claims 1 and 23, the prior art of record does not teach in combination with the other limitations of the independent claim: the radially inner sealing element comprising “a tongue extending axially aft and radially outward from the main body relative to the central axis and configured to provide a radially-inner sealed interface between the first structure and the second structure over the circumferential extent of the slat and the circumferential extent of the vane, the tongue including” the claimed radially-inner vane sealing side surface and radially-inner slat sealing side surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153. The examiner can normally be reached 0900-1500 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741